Citation Nr: 1143102	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-35 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for allergic rhinitis.

2.  Entitlement to an initial disability rating greater than 30 percent for combined tension-migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from August 1985 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for allergies and combined tension-migraine headaches, assigning noncompensable ratings.
  
The Veteran indicated on his November 2007 VA Form 9 that he wished to testify at a Board hearing.  In August 2009 correspondence, he withdrew the hearing request.

This case was previously before the Board in September 2009 and was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

By rating decision dated in February 2011, the RO increased the Veteran's disability rating for combined tension-migraine headaches from noncompensable to 30 percent disabling with an effective date of September 1, 2005, the day after the Veteran's discharge from military service.  However, the Veteran's appeal for a higher rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis is currently manifested by no obstruction of the nasal airway, no polyps, and no incapacitating or non-incapacitating episodes per year of sinusitis characterized by purulent discharge or crusting.  The Veteran's headaches, which are reportedly associated with his allergic rhinitis, are separately rated.  

2.  Throughout the course of the appeal, the Veteran's combined tension-migraine headaches have been manifested by occasional prostrating attacks that are not productive of severe economic inadaptability


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.14, 4.97, Diagnostic Code (DC) 6522 (2011).

2.  The criteria for an initial disability rating greater than 30 percent for combined tension-migraine headaches have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§4.1, 4.3, 4.7, 4.12a, DC 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his service-connected allergic rhinitis and combined tension-migraine headaches are more disabling than currently evaluated.  

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

1.  Allergic Rhinitis

The Veteran's service treatment records show that he had an episode of sinusitis in December 1983.  He was subsequently noted to have allergies in June 2004.  He filed a claim for service connection for allergies immediately upon separation from service in September 2005 and, by rating decision dated in December 2005, the RO granted service connection for allergies and assigned a noncompensable disability rating effective September 1, 2005, the day after the Veteran's discharge from military service.  He disagreed with this initial rating and thereafter perfected an appeal.  

The Veteran's allergic rhinitis is currently rated under 38 C.F.R. § 4.97, DC 6522.  Under DC 6522, a 10 percent rating is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic rhinitis with polyps.

Also pertinent to the Veteran's claim is 38 C.F.R. § 4.97, DC 6514.  Under DC 6514, pertaining to chronic sinusitis, a 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A noncompensable rating is warranted for sinusitis detected by X-ray only.  An incapacitating episode is defined in the note following DC 6514 as one that requires bed rest and treatment by a physician.

Evidence relevant to the level of severity of the Veteran's allergic rhinitis includes VA examination reports dated in November 2005 and January 2007.  During the November 2005 VA examination the Veteran reported that he developed allergies in service.  He did not know exactly what he was allergic to but had a lot of problems if he did not take his medications.  At the time of the examination he was on Flonase, Allegra, and Astelin.  He denied any surgeries or hospitalizations.  On physical examination, there was normal nasal mucosa with no postnasal drip.  The impression was allergies.  

During the January 2007 VA examination the Veteran reported that, during military service, he experienced on onset of intermittent tickling in his throat, with itching and watering of his eyes, and occasional sneezing.  With these symptoms he occasionally had a sensation of his upper teeth "going numb" for a short while.  He had been seen by the dentist, and had had a CT (computed tomography) scan of his sinuses, and the dental examination and a CAT (computed axial tomography) scan of his sinuses were both negative.  The Veteran reported that he did have one episode of sinusitis in 1983, and this cleared.  He denied any residuals from this episode and denied a history of breaking or injuring his nose.  He reported that he breathes well through his nose and that there was no purulent discharge unless he had an upper respiratory infection.  There was no dyspnea at rest or on exertion.  He again denied any surgery on his nose or sinuses.  He reportedly used Allegra and Flonase daily and used Astelin on an as needed basis.  All of the above helped and there were no side effects.  He had allergy skin tests by a private allergist in Rhode Island in 2005, but no allergies were found.  However, the examiner noted that allergy tests cannot test for everything that the Veteran could possibly be allergic to.  The Veteran felt that he was allergic to dogwood trees when in bloom.  There was no speech impairment and no chronic sinusitis.  

The Veteran indicated that he did have a history of migraine headaches that occurred two to three times per month.  He felt that, frequently, the migraine headaches occurred when he had the most severe tickling and itching in his throat and eyes.  For the headaches he took Imitrex, and this helped a great deal and usually aborted the headaches.  He had no side effects from the Imitrex.  The headaches usually lasted only thirty minutes if he took Imitrex.  The Veteran denied any allergic attacks other than those already described.  No other symptoms were noted and the Veteran denied periods of incapacitation.

Upon physical examination the external nose was straight and symmetrical.  Nasal septum was straight.  He had an adequate nasal airway bilaterally.  No pus, polyps, or blood was seen in either nasal cavity.  Frontal and maxillary sinuses transilluminate well.  Examination of the oral cavity revealed his teeth to be in good repair.  Tongue and posterior pharynx were normal.  Examination of the neck did not reveal any enlarged nodes and the thyroid was not palpable.  The diagnosis was perennial allergic rhinitis and migraine headaches.  

Also relevant are VA outpatient treatment records dated through June 2008 and private treatment records dated through June 2009.  In an August 2006 VA treatment report the Veteran reported that he was using Astelin, Allegra, and Flonase in each nostril.  He stated that he had no nasal discharge.  In June 2007 and June 2008 reports it was noted that a CT scan had shown no polyps.  He was continued on the same medications.  A December 2007 private treatment report shows complaints of nasal congestion but the nasal passages were reportedly clear.  A December 2008 private treatment report noted nasal congestion, but no discharge, facial pain, sore throat, ear pain, hearing loss or vertigo.  The Veteran's nasal passages were clear and no sinus tenderness or discharge was noted.      

After a review of the evidence the Board finds that the preponderance of the evidence is against assigning an initial compensable disability rating for the Veteran's allergic rhinitis.  As above under DC 6522, a 10 percent rating is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  However, during the January 2007 VA examination the Veteran had an adequate nasal airway bilaterally and there were no polyps in either nasal cavity.  

With regard to DC 6514, a 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  However, the January 2007 VA examination showed no evidence of purulent discharge or crusting and there have been no allegations of incapacitating episodes specific to the Veteran's allergic rhinitis.  While the evidence shows that the Veteran does experience significant headaches resulting in incapacitating episodes, often during allergic reactions, this finding is being used to grant a 30 percent rating for combined tension-migraine headaches.  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held that service connection for distinct disabilities resulting from the same injury could be established so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  However, the evaluation of the same disability under various diagnoses is to be avoided. See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  Therefore, the Veteran is not entitled to an initial compensable rating for his allergic rhinitis.  

2. Combined Tension-Migraine Headaches

The Veteran's service treatment records show that he complained of headaches in September 1994.  He filed a claim for service connection for headaches immediately upon separation from service in September 2005 and, by rating decision dated in December 2005, the RO granted service connection for combined tension-migraine headaches and assigned a noncompensable disability rating effective September 1, 2005, the day after the Veteran's discharge from military service.  He disagreed with this initial rating and thereafter perfected an appeal.  Thereafter, the RO increased the Veteran's disability rating for combined tension-migraine headaches from noncompensable to 30 percent disabling with an effective date of September 1, 2005.  

Throughout the rating period on appeal, the Veteran's combined tension-migraine tension headaches have been rated under 38 C.F.R. § 4.12a, DC 8100 as 30 percent disabling.  Under DC 8100, migraines are evaluated as follows: a non-compensable rating is assigned with less frequent attacks; a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

Evidence relevant to the level of severity of the Veteran's headaches includes VA examination reports dated in November 2005 and January 2007.  During the November 2005 VA examination the Veteran reported a history of headaches since 1991.  He had no family history of headaches.  His headaches used to occur once a week but, at the time of the examination he experienced headaches three times per month.  The headaches lasted seven to eight hours.  They were located in the front and facial area and were described as dull, steady pain.  They were aggravated by light and noise, and relieved by lying down in a dark room and taking over-the-counter preparations.  In addition, he took Flonase and Allegra.  He was treated in the military in Rhode Island and had both an MRI (magnetic resonance imaging scan) as well as a CT which were both negative.  He stated that his headaches were better after being on his present medication regime.  He had no aura.  The headaches were sometimes associated with "my teeth hurt" along with his neck, and he was nauseated.  He was currently looking for work.  While in the military he would need to go to his quarters once a week due to headaches.  He indicated that he could not drive when he had a severe headache.  

On neurologic examination the Veteran was right-handed.  Station and gait were within normal limits.  He used both of his hands.  Cranial nerves II Vision were grossly within normal limits, and III, IV, and XI were intact to all extraocular movements.  X and XIII were intact to facial muscle strength testing.  Facial sensory testing were intact to light touch.  IX, X, XI, and XII voice, gag, and swallow were within normal limits.  Trapezii and sternocleidomastoid strength were within normal limits.  Tongue was midline without deviation.  With regard to motor system there was no symmetry, involuntary movements, weakness, or atrophy.  Muscle tone was within normal limits.  Deep tendon reflexes were symmetrical and normoactive.  Pain and sensory tract was intact and coordination was intact regarding finger to nose testing.  The diagnosis was combined tension-migraine headaches.  

During the January 2007 VA examination the Veteran stated that he began having headaches around 1992.  He had no family history of headaches.  He said that they used to occur two to three times per week but, since November 2006, were occurring two to three times per month after beginning Midrin.  With medication the headaches last only an hour but prior to beginning medication they lasted an hour.  The headaches were located in the frontal area of his face and were described as dull, throbbing, pain.  They were aggravated by allergies and changes in the weather.  They were relieved by medication.  He had a CT scan and MRI, which were negative.  The Veteran indicated that the headaches had not changed in intensity, duration, or frequency since he started taking Midrin.  He indicated that he had an aura of nasal stuffiness and jaw pain as well as watery eyes.  They were associated with nausea.

With regard to employment, the Veteran was working full time as an engineer for the government.  He used to miss one or two days per month due to his headaches.  He indicated that he could drive while experiencing a headache if he took Imitrex but could not drive without medication.

On neurologic examination the Veteran was right-handed.  Station and gait were within normal limits.  He used both of his hands.  Cranial Nerves II Vision was grossly within normal limits.  III, IV, and XI were intact to all extraocular movements.  X and XII were intact to facial muscle strength testing.  Facial sensory testing was intact to light touch.  IX, X, XI, and XII voice, gag, and swallow were within normal limits.  Trapezii and sternocleidomastoid strength was within normal limits.  Tongue was midline without deviation.  Motor system showed no asymmetry, involuntary movements, weakness, or atrophy.  Muscle tone was within normal limits.  Deep tendon reflexes were symmetrical and normoactive.  Pain and sensory tract was intact and coordination was intact with regard to finger to nose testing.  

The diagnosis was migraine headaches.  The examiner indicated that the Veteran was seen at VA in 2005.  He had been treated in the military in Rhode Island.  He was given a diagnosis of combined tension-migraine headaches.  

Also relevant are VA outpatient treatment records dated through June 2008 and private treatment records dated through June 2009.  In an August 2006 VA treatment report the Veteran reported a history of chronic migraine headaches.  He stated that he was not on any medication.  He noted that his headaches were off/on.  The examiner reportedly prescribed Midrin.  In June 2007 the Veteran reported a worsening of headaches after his medication was changed to Claritin and Midrin was no longer helping.  He stated that he was taking Imitrex and Allegra with good results.  He denied any nausea/vomiting due to headaches.  In June 2008 the Veteran reported that Imitrex worked.  He also reported that he had five headaches the prior month, related to weather.  He again denied nausea/vomiting.  The examiner noted that his migraines were stable on Imitrex.  

Private treatment records show that the Veteran had migraine headaches that were described as occurring "weekly" in December 2007, several per month in December 2008, and four to six per month in June 2009.  In an August 2009 statement from Dr. R.T., the Veteran's private physician, Dr. R.T. wrote that the Veteran suffered from 15 prostrating migraine headaches per year which resulted in significant morbidity.  Significantly, the Veteran normally had to lie down for several hours to relieve the pain of each headache.  

Given the evidence of record, the Board finds that a disability rating greater than 30 percent is not warranted.  As above, the next higher-rating of 50 percent under DC 8100 requires evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Significantly, the Veteran is working full time as an engineer for the government.  While he may miss one or two days per month due to his headaches the Board finds that this is not productive of severe economic inadaptability.  Accordingly, the Board finds that a 30 percent rating is the appropriate evaluation in this case for the entire period on appeal and that the degree of impairment resulting from the service-connected headaches in this case does not more nearly approximate the next higher rating.  

3.  General Discussion Regarding Both Increased Rating Claims

The Board also finds that no higher evaluations can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate allergic rhinitis and headaches, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered his statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's allergic rhinitis and headaches has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disabilities are evaluated.  

The Board finds that the Veteran has presented credible lay evidence.  However, such evidence does not provide a basis for a higher evaluation.  Furthermore, other than requesting higher evaluations, his pleadings were non-specific.  However, the Board does find that the Veteran's reports to the examiners to be competent and credible.  

As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against an increased rating for the claimed disabilities and the appeal is denied.

Extraschedular Consideration

As above, the Veteran is working full time as an engineer for the government.  As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected allergy and headache disorders are adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claims were awarded with an effective date of September 1, 2005, the day after his discharge from military service, and disability ratings were assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Substantially compliant notice with regard to Dingess was sent in November 2006 and the claim was readjudicated in a September 2007 statement of the case and November 2008 and January 2011 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.



ORDER

An initial compensable disability rating for allergic rhinitis is denied.

An initial disability rating greater than 30 percent for combined tension-migraine headaches is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


